EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone on 11/1/2021.
The application has been amended as follows: 
Claims 3-7 and 12 are canceled.
Claim 1 has been amended as follows:
A method for treating thyroid cancer, comprising: the combined administration of a pharmaceutical composition comprising a compound represented by the following Chemical Formula 6 or a solvate, stereoisomer, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier with radioactive iodine to a subject in need thereof:
[Chemical Formula 6]

    PNG
    media_image1.png
    514
    313
    media_image1.png
    Greyscale

wherein
R1 is (C3-C10)heterocycloalkyl or -O-(CH2)m-R11;
1 is a monovalent radical of a non-aromatic heterocycle containing 1 to 4 heteroatoms selected from the group consisting of N, O and S, and is a saturated or unsaturated mono-, bi-, or spirocycle having a carbon atom or nitrogen atom in a ring as a binding site, and the heterocycloalkyl of R1 may be further substituted by one or more selected from the group consisting of (C1-C10)alkyl, (C3-C10)cycloalkyl, (C2-C10)alkenyl, amidino, (C1-C10)alkoxycarbonyl, hydroxy(C1-C10)alkyl, and di(C1-C20)alkylamino(C1-C20)alkyl; 
m is an integer of 1 to 3; 
R11 is selected from the following structures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein R31 and R32 are independently of each other hydrogen, (C1-C10)alkyl, (C3-C10)cycloalkyl, (C2-C10)alkenyl, amidino, (C1-C10)alkoxycarbonyl, hydroxy(C1-C10)alkyl, or di(C1-C10)alkylamino(C1-C10)alkyl; and L is O or S;
wherein Ar is (C6-C12)aryl or (C3-C12)heteroaryl, in which the aryl or heteroaryl of Ar may be further substituted by one or more selected from the group consisting of hydroxy, halogen, (C1-C10)alkyl, halo(C1-C10)alkyl, (C1-C10)alkoxy, nitro, cyano, amino, (C1-C10)alkylsulfonylamino, (C3-C10)cycloalkylsulfonylamino, di((C1-C10)alkylsulfonyl)amino, (C1-C10)alkylcarbonyloxy, (C1-C10)alkylcarbonylamino, 
wherein the heteroaryl of Ar is a monovalent radical of a heteroaromatic ring which is an aryl group containing 1 to 4 heteroatoms selected from the group consisting of N, O and S as an aromatic ring backbone atom, and carbons as remaining aromatic ring backbone atoms;
and R2 is hydroxy, fluoro, (C1-C10)alkylcarbonyloxy, or (C1-C10)alkylsulfonyloxy.

	In claim 8 line 1, the number “7” has been deleted and replaced by the number “1”.
	In claim 9 line 1, the number “7” has been deleted and replaced by the number “1”.
Claim 10 has been amended as follows:
The method of claim 1, wherein the compound is selected from the following structures:
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    2971
    2153
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    2972
    2147
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image6.png
    2942
    2145
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image7.png
    2967
    2146
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    2955
    2145
    media_image8.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image9.png
    2951
    2147
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image10.png
    2910
    2145
    media_image10.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image11.png
    2797
    2126
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    718
    1672
    media_image12.png
    Greyscale
.


In claim 11 line 1, the number “7” has been deleted and replaced by the number “1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments outlined in the examiners amendment have overcome the closet prior art of record considered to be Toivola.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618